 


110 HR 6468 IH: Putting the Brakes on Human Smuggling Act
U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6468 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2008 
Mr. Cuellar introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To disqualify any individual who engages in or is convicted of human smuggling from operating a commercial motor vehicle or holding a commercial driver’s license and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Putting the Brakes on Human Smuggling Act.
2.Disqualification from operating commercial motor vehicle by the Secretary of Transportation
(a)First violationParagraph (1) of section 31310(b) of title 49, United States Code, is amended—
(1)in subparagraph (D), by striking the or at the end;
(2)in subparagraph (E), by striking the period at the end and inserting a semicolon and or; and
(3)by adding at the end the following:

(F)using a commercial motor vehicle in willfully aiding or abetting an alien’s illegal entry into the United States by transporting, guiding, directing, or attempting to assist the alien with the alien's entry in violation of section 275 of the Immigration and Nationality Act (8 U.S.C. 1325), regardless of whether the alien is ultimately fined or imprisoned for an act in violation of such section..
(b)Second or multiple violationsParagraph (1) of section 31310(c) of title 49, United States Code, is amended—
(1)in subparagraph (E), by striking the or at the end;
(2)by redesignating subparagraph (F) as subparagraph (G);
(3)in subparagraph (G), as so redesignated, by striking (E) and inserting (F); and
(4)by inserting after subparagraph (E) the following:

(F)using a commercial motor vehicle on more than one occasion in willfully aiding or abetting an alien’s illegal entry into the United States by transporting, guiding, directing and attempting to assist the alien with alien’s entry in violation of section 275 of the Immigration and Nationality Act (8 U.S.C. 1325), regardless of whether the alien is ultimately fined or imprisoned for an act in violation of such section..
(c)Lifetime disqualificationSubsection (d) of section 31310 of title 49, United States Code, is amended to read as follows:

(d)Lifetime disqualificationThe Secretary shall disqualify from operating a commercial motor vehicle for life an individual who uses a commercial motor vehicle—
(1)in committing a felony involving manufacturing, distributing, or dispensing a controlled substance, or possessing with the intent to manufacture, distribute, or dispense a controlled substance; or
(2)in committing an act for which the individual is convicted under—
(A)section 274 of the Immigration and Nationality Act (8 U.S.C. 1324); or
(B)section 277 of such Act (8 U.S.C. 1327)..
3.Reporting requirements
(a)Commercial driver's license information systemParagraph (1) of section 31309(b) of title 49, United States Code, is amended—
(1)in subparagraph (E), by striking and at the end;
(2)in subparagraph (F), by striking the period at the end and inserting a semicolon and and; and
(3)by adding at the end the following new subparagraph:

(G)whether the operator was disqualified, either temporarily or for life, from operating a commercial motor vehicle under section 31310, including under subsection (b)(1)(F), (c)(1)(F), or (d) of such section..
(b)Notification by the StateParagraph (8) of section 31311(a) of title 49, United States Code, is amended by inserting including such a disqualification, revocation, suspension, or cancellation made pursuant to a disqualification under subsection (b)(1)(F), (c)(1)(F), or (d) of section 31310, after 60 days,. 
 
